Citation Nr: 1518681	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-25 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Columbia, Missouri


THE ISSUE

Entitlement to travel payments under 38 C.F.R. § 70.10 for travel from April 1, 2012 to January 11, 2013 to a VA health care facility.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from December 1969 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Columbia VA Medical Center (VAMC).  


FINDINGS OF FACT

1.  In January 2013, the Veteran received notification that his service-connected disability rating had been increased from 20% to 50%, effective April 1, 2012.  

2.  In May 2013, the Veteran filed a claim for VA travel payments for his travel to a VA health care facility from April 1, 2012 to January 11, 2013.  


CONCLUSION OF LAW

The criteria for entitlement to VA travel payments for the Veteran's travel to a VA health care facility from April 1, 2012 to January 11, 2013 are not met.  38 U.S.C.A. § 111 (West 2014); 38 C.F.R. § 70.20(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts a claim for entitlement to travel pay for his travel to a VA healthcare facility from April 1, 2012 to January 11, 2013.



Generally, VA beneficiary travel payments help Veterans and other persons obtain care or services from the Veterans Health Administration (VHA).  38 U.S.C.A. § 111; 38 C.F.R. § 70.10(a).

Persons eligible for beneficiary travel payments include Veterans who travel to or from a VA facility or VA-authorized health care facility for 1) treatment for a service-connected disability, regardless of the disability rating; or, 2) treatment for any disability, provided that the Veteran has a service-connected disability rated at 30 percent or more; or, 3) a scheduled compensation and pension examination; or, 4) if the Veteran receives pension under 38 U.S.C. § 1521; or, 5) if the Veteran's annual income does not exceed the maximum annual rate of pension that the Veteran would receive under 38 U.S.C. § 1521; or, 6) if, under certain circumstances, the Veteran is unable to defray the expenses of that travel.  38 U.S.C.A. § 111; 38 C.F.R. § 70.10(a).

The claimant must apply for payment of beneficiary travel within 30 calendar days after completing such travel that does not include a special mode of transportation.  38 C.F.R. § 70.20(a).  

The evidence indicates that the Veteran received notice in January 2013 that the combined rating for his diabetes with peripheral neuropathy of all four extremities had been increased from 20% to 50% effective March 28, 2012.  As a result of this increase, he met the basic eligibility for receipt of beneficiary travel payments.  38 C.F.R. § 70.10(a)(2).   Subsequently, on May 1, 2013, the Veteran presented to the Columbia, Missouri VAMC travel window and claimed entitlement to such benefits for the period from April 1, 2012 to January 11, 2013.  The VAMC denied the Veteran's claim, finding that he had not applied for the travel payments within 30 calendar days after completing his travel.  

The Veteran does not dispute that he did not apply for payments within 30 days of his travel completion.  However, he reports that he was not initially informed that this benefit was available to him based on his increased disability rating and that he had to apply within 30 days of completing his travel.  The Board sympathizes with the Veteran's position as it is appears that he made his application soon after learning of his actual eligibility for travel payments.  However, the Board is bound by the controlling regulation, which specifically indicates that the claimant must apply for payment of beneficiary travel within 30 calendar days after completing such travel that does not include a special mode of transportation, and which does not provide for any extension of the 30 day time limit based on lack of knowledge.  38 C.F.R. § 70.20(a).  (Notably, there is no indication that the Veteran used a special mode of transportation and the rules governing travel payments in such cases are actually more stringent.  38 C.F.R. § 70.20(c)).  The Board realizes that the Veteran feels that he was not informed by VA of eligibility for travel payments.  However, VA does not have the duty to provide personal notice of potential eligibility for VA benefits.  Hill v. Derwinski, 2 Vet. App. 451 (1991); see also Lyman v. Brown, 5 Vet. App. 194 (1993).

The Board is without authority to grant benefits simply because it might perceive the result to be equitable. 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board observes that no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992); Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).   Accordingly, the Veteran's claim must be denied as a matter of law.  38 C.F.R. § 70.20(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As a final matter, the Veterans Claims Assistance Act of 2000 (VCAA) does not apply in the instant case as the relevant facts necessary for the determination to be made (i.e. whether the Veteran filed for the claimed travel within 30 days of completion of any VA assessments or treatment), are not in dispute, and whether the Veteran is entitled to travel reimbursement is wholly a matter of interpretation of the pertinent statute and regulations.  See generally, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  The U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a 

statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).


ORDER

Entitlement to travel payments under 38 C.F.R. § 70.10 for travel from April 1, 2012 to January 11, 2013 to a VA health care facility is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


